                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MICHAEL E. LONG, JR.                                                               PLAINTIFF

VS.                                    4:18-CV-298-BRW-BD

FAULKNER COUNTY
SHERIFF’S OFFICE, et al.                                                         DEFENDANTS

                                              ORDER

       The Court has received a Recommended Disposition (“Recommendation”) from

Magistrate Judge Beth Deere. Mr. Long has not filed objections. After careful review of the

Recommendation, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects in its entirety.

       The Defendants’ motion to dismiss (Doc. No. 48) is GRANTED. Mr. Long’s claims are

DISMISSED, without prejudice, based on his failure to comply with the Court’s November 26,

2018 Order, and his failure to prosecute this lawsuit.

       IT IS SO ORDERED, this 25th day of January, 2019.



                                                            /s/ Billy Roy Wilson_______________
                                                            UNITED STATES DISTRICT JUDGE
